10

14a

12

13

14

LS

16

a]

18

19

20

ei

22

23

24

25

26

27

28

 

 

Case 8:18-cv-01970-AG-MRW Document1 Filed 11/01/18 Page 1iof1i2 Page ID?

Theida Salazar (SBN 295547)

Law Offices of Theida Salazar
2140 North Hollywood Way, #7192
Burbank, CA 91510

Tel: (818) 433-7290

Fax: (818) 436-4009

salazarlawgroup@gmail.com

Ashton R. Watkins (SBN 235310)

Law Offices of ASHTON R. WATKINS
Figueroa Tower Center

660 S. Figueroa Street, Suite 1960
Los Angeles, CA 90017

Tel: (310) 855-3904

Fax: (310) 943-3896

ashton@watkinslawgroup.com

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JAMES THALASINOS, an individual; JACOB
THALASINOS, an individual; GREGORY CLAYBORN,

an individual, VANESSA NGUYEN, an individual and

TRUNG DO, an individual.
Plaintiffs,

VS.

UNITED STATES OF AMERICA; a government entity.

Defendants.

 

Complaint for Damages - 1

Case No.:
COMPLAINT FOR DAMAGES

1. WRONGFUL DEATH-
NEGLIGENCE

2. WRONGFUL DEATH-
NEGLIGENCE-SURVIVAL
ACTION;

3. PREMISES LIABILITY; and

4. NEGLIGENT SUPERVISION

DEMAND FOR JURY TRIAL

E 1

 
Case 8:18-cv-01970-AG-MRW Document1 Filed 11/01/18 Page 2o0f12 Page ID

COMES NOW, THE Plaintiffs, JAMES THALASINOS, an individual; JACOB
THALASINOS, an individual, GREGORY CLAYBORN, an individual; VANESSA NGUYEN,

an individual; and TRUNG DO an individual; and each of them complains and alleges:

10

Li

12

13

14

15

16

Le

18

19

20

21

22

23

24

25

26

27

28

 

 

10.

PARTIES

_ The Plaintiff JAMES THALASINOS, is the son of the Decedent, NICHOLAS

THALASINOS.
The Plaintiff JACOB THALASINOS, is the son of the Decedent, NICHOLAS
THALASINOS.

_ The Plaintiff GREGORY CLAYBORN, is the father of the Decedent, SIERRA

CLAYBORN.
The Plaintiff VANESSA NGUYEN, is the mother of the Decedent, TIN NGUYEN.

_ The Plaintiff TRUNG DO, is the brother of the Decedent, TIN NGUYEN.

The Defendant, UNITED STATES (hereinafter “U.S.”) is a government entity which
operates and facilitates our security- globally as well as locally, against enemies foreign

and domestic.

VENUE AND JURISDICTION
This Court has jurisdiction over Defendant because it is the United States.

All causes of action stated herein arose out of Plaintiff's relatives being killed in the
December 2° 2015 terrorist attack at the Inland Regional Center in San Bernardino, CA.
Plaintiffs are residents of New Jersey and California.

Defendant’s actions and omissions to act, pertaining to the December 2, 2015 terrorist
attack gives rise to causes of action that exceed $75,000.00. Accordingly, venue of this

action is proper pursuant to 28 United States Code §1332.

Complaint for Damages — 2

 
10

dt

12

Lo

14

15

16

17

18

Le

20

21

ee

23

24

25

26

27

28

 

 

Rie

12.

T3.

14.

Case 8:18-cv-01970-AG-MRW Document1 Filed 11/01/18 Page 3o0f12 Page ID #:

Agency and Conspiracy Allegations
Defendant, U.S. was an agent, partner director, director, co-conspirator or joint venturer
of Defendant’s Agencies United States Citizen and Immigration Services, Department of
Homeland Security, and Federal Burau of Investigation and doing the things herein
alleged was acting within the course and scope of said agency, partnership, or association
and under the direction of, and with the consent and permission, advance knowledge
and/or ratification of the other.
At all times relevant, the Defendants, and each of their agencies and bureau, and possibly
others, formed and operated under a common plan and agreement, with the resulting
injuries and damages to Plaintiff arising from acts done in furtherance of the common
design.
Furthermore, at all times relevant, the Defendants and each of them, participated in the
commission of the torts alleged herein in that: (a) Defendant, U.S. actions and inactions
of Defendant Employees and employees of Defendant Agencies constituted a breach of
duty to Plaintiff and gave substantial assistance or encouragement to Defendant U.S.
Employees and Agencies to so act, or, (b) gave substantial assistance to Defendant U.S.
Employees and Agencies in accomplishing a tortious result and that each Defendant’s
own conduct, separately considered, constituted a breach of duty to Plaintiff.
The Defendants are liable for the acts of each other through principles of Respondeat
Superior, agency, ostensible agency, partnership, alter-ego and other forms of vicarious

liability.

FACTS COMMON TO ALL CAUSES OF ACTIONS

15.On December 2, 2015 at or about 11:00 AM The San Bernardino County

Department of Health was holding a training event and holiday party in a location
rented by the County.

16. Decedents NICHOLAS THALASINOS, SIERRA CLAYBORN and TIN

NGUYEN were employees of the County of San Bernardino and were present at

the training event.

Complaint for Damages — 3

 
10

gigi

12

13

14

15

16

AF

18

19

20

21

22

23

24

29

26

27

28

 

 

Case 8:18-cv-01970-AG-MRW Document1 Filed 11/01/18 Page 4o0f12 Page ID #:

17. Syed Rizwan Farook (hereinafter “SRF”) and Tashfeen Malik (hereinafter “TM”)
were present at the event and killed fourteen individuals, including Decedents
NICHOLAS THALASINOS, SIERRA CLAYBORN, and TIN NGUYEN.

18. Plaintiffs are informed and believes and thereupon alleges that at all times
mentioned herein, Tashfeen Malik was unlawfully and improperly permitted into
this country by Defendant.

19. The Plaintiffs are informed and believe, and on the basis of said information and
belief allege that DEFENDANT U.S. by and through the Department of
Immigration failed to properly scrutinize the documents of SRF and TM and
improperly granted them admission through our borders.

20. The Plaintiffs are informed and believe that the DEFENDANT U.S. knew or
should have known that the TF and SRF did not meet the requirements for being
granted entrance to the United States and approved the Visa of Tashfeen Malik
improperly.

21. The Plaintiffs are informed and believe, and on the basis of said information and
belief allege that DEFENDANT US knew or should have known that Syed
Rizwan Farook and Tasfeen Malik were predisposed to commit acts of violence
based upon the Department of Homeland Security (“DHS”) knowledge of Tablighi
Jamaat.

22. Mr. Philip Haney was assigned to the National Targeting Center (NTC) near
Washington, D.C. in 201 1-2012, and managed a counter terrorism case known as
the Tablighi Jamaat Initiative.

3. This initiative was certified by the DHS Chief Counsel in August of 2011 and led
to more than 1,200 Federal law enforcement actions in less than nine months.

24. Tablighi Jamaat, originated in the 1860's and is a global Islamic organization,
estimated to have somewhere between 75- and 125 million members, with

numerous known links to jihad and global terrorism networks.

Complaint for Damages — 4

 
10

11

ee

is

14

15

16

Le

18

8

20

21

22

23

24

Z5

26

2

28

 

 

Case 8:18-cv-01970-AG-MRW Document1 Filed 11/01/18 Page 5of12 Page ID #:

75. Numerous classified records containing valuable intelligence on individuals and
organizations linked to the Tablighi Jamaat case were deleted from an archive
database known as Treasury Enforcement Communications System (TECS).

26. Syed Farooq & Tashfeen Malik, were linked to Tablighi Jamaat, and to a network
of related organizations globally and in America and were part of the intelligence
records.

27. Subsequently, the Federal Bureau of Investigation (“FBI”) studied the attack
which took the life of Decedents NICHOLAS THALASINOS, SIERRA
CLAYBORN, and TIN NGUYEN.

28. The FBI released the unredacted transcript of their interview with Enrique
Marquez, the person who supplied guns and weapons to Farook & Malik.

29. Paragraph 23 of the FBI transcript links SRF and Marquez and Tablighi Jamaat.

30. Defendant U.S. should not have allowed Syed Rizwan Farook admission in the

United States, purely based on the fact that Defendant knew he had ties to Tablighi

Jamaat.

31. Defendant U.S. had studied the Tablighi Jamaat Initiative and erased and deleted
records of the investigation that could have prevented the San Bernardino attack
and preserved the lives of many.

32. Defendant U.S. and DHS Officers found probable cause to initiate a legitimate,
legally certified investigation into a global, pro-jihad Islamic organization known
as Tablighi Jamaat, which yielded valuable archives of intelligence as well as but
was inexplicably shut down and records disbanded.

33. Defendant U.S. has acknowledged the existence and the TJJ on numerous
instances and continuing the Tablighi Jamaat Initiative would have enabled law
enforcement officers across the country (Federal, State and local) to better
recognize the threat that Tashfeen Malik and Syed Rizwan Farook presented.

34. Plaintiffs are informed and believes and thereupon alleges that at all times
mentioned herein, Decedents were citizens and residents of the Defendant US.

and as such were deserving of the protection that exercising proper checks and

Complaint for Damages — 5

 
10

dd:

1

13

14

15

16

a

18

ao

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cv-01970-AG-MRW Document1 Filed 11/01/18 Page 6of12 Page ID i

balances in Department of Immigration admissions would have yielded, when they
were killed.

35. Plaintiffs are informed and believes and thereupon alleges that at all times
mentioned herein, Decedents were citizens and residents of the Defendant U.S.
and as such were deserving of the protection proper facilitation of information
within Department of Homeland Security would have yielded, when they were
killed.

36. DEFENDANT USS. is liable for the acts of Tashfeen Malik and Syed Rizwan
Farook as a result of their negligible permission of TM and SRF to the United
States and for disbanding and discarding the information and intelligence obtained
via the Tablighi Jamaat Initiative.

37. DEFENDANT U.S. was served with a Claim for Damages pursuant to Federal
Code by the Plaintiffs.

38. DEFENDANT U.S. denied the Plaintiffs claim to resolve this matter.

39. Plaintiffs are now forced to file a complaint in Federal Court in order to obtain
compensation for the loss of the Decedents, NICHOLAS THALASINOS,
SIERRA CLAYBORN and TIN NGUYEN.

FIRST CAUSE OF ACTION
Wrongful Death-Negligence
Against All Defendants
40. Plaintiffs reallege and incorporate by reference all of the allegations
contained in the paragraphs 1-39 of this Complaint as though fully set forth herein.
Defendants and each of them owed the Decedents a duty of reasonable due care
and breached that duty.
41. Defendant U.S. was negligent is its failure to provide appropriate and adequate
review of the documents presented by Tashfeen Malik and Syed Rizwan Farook

for their request for admission in the United States.

Complaint for Damages — 6

 
1A

LZ

is

14

A

16

Le

18

1s

20

ed

22

23

24

25

26

27

28

 

 

Case 8:18-cv-01970-AG-MRW Document1 Filed 11/01/18 Page 7of12 Page |ID#:

42. Defendant U.S. was negligent is its failure to restrict Syed Rizwan Farook from
entering the United States based on his known affiliation with Tablighi Jamaat.

43. Defendant U.S. was negligent is its failure to restrict Tashfeen Malik from
entering the United States based on their failure to follow proper protocol
regarding the K-1 Visa Application process as it pertains to TM and SRF.

44, Defendant U.S. was negligent is its failure to provide adequate security measures
based on its review of the documents and intelligence garnered in the Tablighi
Jamaat Initiative and improperly permitted the presence of TM and SRF on
December 2, 2015 when they killed Decedents.

45. Defendant U.S. failed to ensure a safe environment for Decedents.

46. Defendant US through their wrongful acts, as set forth above breached its duties of
care and said breach was the proximate cause of death of the Decedents,
NICHOLAS THALASINOS, SIERRA CLAYBORN and TIN NGUYEN.

47. As a proximate result of the negligence of the Defendant U.S., the Plaintiffs, have
suffered great loss and harm including but not limited to loss of love,
companionship, comfort, care, assistance, guidance, protection, affection, society,
and moral support in an amount to be established at trial.

SECOND CAUSE OF ACTION
Wrongful Death-Negligence

Survival Action Against all Defendants

48. Plaintiffs reallege and incorporate herein by reference each and every allegation
and statement contained in paragraphs 1 through 47, as though set forth fully
herein.

49, Prior to their death, the Decedents NICHOLAS THALASINOS, SIERRA
CLAYBORN and TIN NGUYEN suffered losses and damages including but not

limited to pain and suffering and significant medical expenses.

Complaint for Damages - 7

 
10

11

IZ

13

14

1S

16

17

18

LS

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cv-01970-AG-MRW Document1 Filed 11/01/18 Page 8o0f12 Page ID#

50. Pursuant to U.S. Code §2255, Plaintiffs seek recovery of those damages provided

for, including punitive damages allowable pursuant to Code Section 2255.

THIRD CAUSE OF ACTION
Premises Liability

 

51. Plaintiffs hereby realleges and incorporate herein by reference each and every allegation
and statement contained in paragraphs 1 through 50.

52. On or about December 2, 2015 at approximately 11:00 a.m., Defendants allowed Syed
and Tashfeen to be in the United States when they should have permitted their entrance through
our borders.

53. On December 2, 2015 Defendant U.S. failed to protect its soil and premises located at or
near 1365 South Waterman Avenue, San Bernardino, California. This failure had tragic
consequences.

54. Reasonably prudent decisions were not made under the circumstances by Defendant U.S.
and its Agencies and they knew or should have foreseen that Decedents NICHOLAS
THALASINOS, TIN NGUYEN, and SIERRA CLAYBORN were exposed to a risk of
harm.

55. Defendant U.S. and its Agencies had reasonable cause to anticipate criminal

acts and the probability of injury arising from those near SRF and TM.

56. The precautionary measures that should have been taken imposed a small burden on
Defendant U.S. and its Agencies in relation to the magnitude of harm.

57. Syed and Tashfeen shot and killed fourteen people including Nicholas, Sierra, Tin and
others.

58. Defendants negligently maintained, controlled, managed, secured our borders via the
actions and inactions of the United States Citizenship and Immigration Department and

with conscious disregard for proper protocol, failed to secure the premises of our borders.

Complaint for Damages - 8

 
10

11

12

13

14

15

16

18

Lg

20

21

Le

Be

24

25.

26

ai

28

 

 

Case 8:18-cv-01970-AG-MRW Document1 Filed 11/01/18 Page 9of12 Page ID i

59. Defendant U.S. failed to protect Nicholas, Sierra, Tin and others from injury. Defendants
failed to maintain adequate safeguards and adequate security measures for its
immigration procedures.

60. Defendant U.S. acted unreasonably in disbanding the Tablighi Jamaat Initiative and
discarding intelligence records that could have saved lives.

61. Defendant U.S. acted unreasonably in instructing others regarding the patrolling, security,
supervision, and operation of the building. They acted unreasonably in failing to warn,
instruct, advise, protect and guard patrons regarding the property.

62. Defendants, and each of them, knew, or in the exercise of reasonable care, should have
known that such an incident could occur but failed to take steps which would have made
conditions on the premises reasonably safe.

63. Defendants’ acts and omissions were a substantial factor in causing harm.

64. Defendants’ acts and omissions were a substantial factor in causing the death of Nicholas,
Sierra, Tin and others.

65. Plaintiffs suffered losses due to Defendants’ acts and omissions.

66. Plaintiffs have incurred and will continue to incur, expenses in an amount according to

proof.
67. Defendants, and each of them, acted with malice in that they showed a reckless and

conscious disregard for the safety of Decedents and were aware, or should have been aware, that
by failing to properly secure our borders and taking appropriate security measures that the
conduct would cause harm. As a result of this conduct, Plaintiffs are entitled damages in an

amount according to proof.

FOURTH CAUSE OF ACTION

Negligent Supervision

68. Plaintiffs reallege and incorporates herein by reference each and every allegation and

statement contained in paragraphs 1 through 67, as though fully set forth herein.

Complaint for Damages - 9

 
10

1a

L2

13

14

15

16

17

18

To

20

21

22

23

24

25

26

2u

28

 

Case 8:18-cv-01970-AG-MRW Document1 Filed 11/01/18 Page 10o0f12 Page ID 4

69. Defendant U.S. has a strong duty of reasonable care in hiring, training, retaining, and
supervising employees of its Agencies, including but not limited to DHS and USCIS.

70. Defendants breached that duty of care by failing to properly manage Immigration
Officials, who improperly reviewed the documents provided by SRF and TM in
pertaining to the “fiancé’ visa”.

71. Defendants breached that duty of care by failing to properly manage Immigration
Officials and DHS, who improperly allowed SRF into the country when he had a known
affiliation with Tablighi Jamaat.

72. Defendant U.S. permitted these employees who were not adequately trained, managed, or
supervised in their occupational scope to improperly allow SRF and TM into the United
States.

73. Defendant U.S. permitted these employees who were not adequately trained, managed, or
supervised in their occupational scope with DHS to improperly disband the TJI and
discard the intelligence they received.

74. Defendant U.S. knew or should have known that the employees were acting in a manner
inconsistent with the goals and objectives of the United States and were a risk to the health and
welfare of the United State Citizenry.

75. Plaintiffs are informed and believes and thereupon alleges that Defendant U.S. knew that
Syed Rizwan Farook engaged in behavior and acts that warranted immediate ouster from the
country and this was known by Defendant U.S. and its Agencies, but they failed to make an
arrest.

76. Defendant U.S. and its Agencies acts and omissions to act were a substantial factor in

causing Nicholas, Sierra, and Tin’s deaths.

77. Plaintiffs were harmed.

78. Defendants’ acts and omissions were done in conscious disregard for the safety of others
including but not limited to the Plaintiffs so as to warrant the imposition of punitive damages,

pursuant to United States Code Section 2255.

Complaint for Damages - 10

 

 

:10
10

Tet.

2

Ls

14

15

16

ae

18

Lg

20

21

22

23

24

25

26

27

28

 

Poe &S

 

= »

i.
ya
5:

Case 8:18-cv-01970-AG-MRW Document1 Filed 11/01/18 Page 11o0f12 Page ID#

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs prays for judgment against Defendants, and each of them, as follows:
FIRST CAUSE OF ACTION
1.

Those damages provided for in United States Code Section 2255;
For costs of suit herein occurred;

For loss of earnings according to proof;

Prejudgment interest;

For Punitive Damages; and

For such other and further relief as the court may deem proper

SECOND CAUSE OF ACTION

For damages provided for in United States Code Section 2255.
For costs of suit herein occurred;

For loss of earnings according to proof;

Prejudgment interest;

For Punitive Damages; and

For such other and further relief as the court may deem proper

THIRD CAUSE OF ACTION
1 For damages provided for in United States Code Section 2255.
For costs of suit herein occurred;
For loss of earnings according to proof;
Prejudgment interest;
For Punitive Damages; and

For such other and further relief as the court may deem proper

Complaint for Damages - 11

 

11
10

dt

Te

is

14

15

16

Py

18

19

20

Za

22

23

24

25

26

27

28

 

paee 8:18-cv-01970-AG-MRW Document1 Filed 11/01/18 Page 12o0f12 Page ID#

FOURTH OF ACTION
i. For damages provided for in United States Code Section 2255.
For costs of suit herein occurred;
For loss of earnings according to proof;
Prejudgment interest;

For Punitive Damages; and

ay oe ie te

For such other and further relief as the court may deem proper

DATED November 1, 2018 LAW OFFICES OF THEIDA SALAZAR
LAW OFFICES OF ASHTON WATKINS

ov I ge

THEIDA SALAZAR, ESQ.
Attorneys for Plaintiffs

 

Complaint for Damages - 12

 

 

12
